*774Opinión disidente emitida por el
Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 1 de marzo de 1977
Disiento de la opinión emitida por el Tribunal en el día de hoy en que concluye (1) que la controversia planteada es justiciable (por no constituir una cuestión política) y (2) que el Senado de Puerto Rico no tiene facultad constitucional para excluir temporalmente al Sr. Jesús Santa Aponte como miembro de ese cuerpo hasta tanto se efectúe el recuento de votos emitidos en las elecciones para el cargo de Senador por el Distrito de Humacao.
Yo confirmaría la sentencia dictada por la Sala de San Juan del Tribunal Superior que desestimó la petición de in-terdicto presentada por los peticionarios apelantes que soli-citaba la reposición del Sr. Jesús Santa Aponte en su cargo de Senador hasta tanto otra persona fuere debidamente cer-tificada para dicho cargo. Al desestimar la petición el Tribunal Superior reconoció correctamente: (a) el poder del Senado de Puerto Rico bajo la autoridad conferídale por la See. 9 del Art. Ill de la Constitución del Estado Libre Aso-ciado de Puerto Rico (1) para efectuar el recuento de los votos emitidos a favor de los Sres. Jesús Santa Aponte y Francisco Estrada Bibiloni para el cargo de Senador por el Distrito de Humacao; (b) el poder incidental del Senado para excluir de su escaño a un legislador, cuya elección fuere im-pugnada, hasta tanto se hubiere efectuado el recuento de los votos emitidos en su elección; (c) el poder del Tribunal Su*775premo para intervenir en casos en que el Senado ejerza en forma arbitraria la facultad constitucional mencionada; y (d) la inmunidad de que gozan los Senadores bajo la cláusula de inmunidad parlamentaria que impide que se incluyan como demandados (2) en una acción de la naturaleza de ésta.
Para una mejor inteligencia del desarrollo del curso de este caso desde sus inicios me permito hacer una exposición de todo lo acontecido.
El Senador electo por el Distrito de Humacao para re-presentante al Partido Popular Democrático y cuatro elec-tores del mismo distrito presentaron una petición de inter-dicto ante el Tribunal Superior, Sala de San Juan, dirigida contra todos los Senadores electos por el Partido Nuevo Pro-gresista, así como contra el Secretario y el Macero de dicho cuerpo, solicitando en esencia lo siguiente:
1. Que se ordenara la reposición del Senador Santa Aponte en su cargo de Senador hasta tanto otra persona fuere debida-mente certificada para el cargo por el Tribunal Electoral o por el Tribunal Supremo de Puerto Kico, o hasta tanto fuere remo-vido de dicho cargo de acuerdo a la ley o reglamento aplicable.
2. Que se prohibiera a la Comisión Especial (que fuera de-signada por el Senado para investigar todo lo relacionado con el resultado, las actas y el escrutinio de la elección en relación con los votos emitidos a favor de los señores Jesús Santa Aponte y Francisco Estrada Bibiloni, y para hacer un recuento de dichos votos) que tomara acción alguna para remover de su escaño al Senador Santa Aponte a menos que no fuera por motivo de: trai-ción, soborno, otros delitos graves y aquellos delitos menos graves que impliquen depravación moral.
3. Que se ordenara a dicha Comisión Especial que no tomara acción alguna para obtener del Tribunal Electoral el material electoral relacionado con las Elecciones celebradas en el Distrito Senatorial de Humacao el 2 de noviembre de 1976.
4. Que la orden solicitada fuere dictada sin notificación pre-via a la parte demandada, ya que de no ser así dictada se causa-*776ría y continuarían causándole serios perjuicios y daños irrepara-bles a la parte demandante.
5. Que luego del entredicho provisional solicitado, se dictara un “injunction” preliminar prohibiendo las actuaciones señala-das y ordenando la inmediata reposición .del Senador Santa Aponte, hasta tanto se decidiere sobre el “injunction” perma-nente.
Los fundamentos de derecho aducidos por los peticiona-rios en apoyo de la solicitud de interdicto se enumeran a con-tinuación:
A. El Senado so color de autoridad bajo la disposición cons-titucional que crea el Senado de Puerto Rico, ha coartado y vio-lentado los derechos constitucionales y estatutarios de los peti-cionarios en abierta demostración de arbitrariedad, capricho y discrimen político. Cita como jurisprudencia el caso de Powell v. McCormack, 395 U.S. 486, 514 (1969), escolio 27.
B. La parte demandada está impedida de violentar las cer-tificaciones o determinaciones de hechos tomadas por el Tribunal Electoral con fecha 30 de diciembre de 1976 conforme al Art. 2-012 del Código Electoral de Puerto Rico (16 L.P.R.A. sec. 2032).
C. El Senado no tiene el poder para expulsar al Senador Santa a menos que concurran tres cuartas (%) partes de sus miembros y se lleve a cabo el procedimiento de juicio de residen-cia por las causales que se enumeran en la Constitución; y tam-poco tiene el poder para designar una Comisión Especial para investigar la elección de dicho Senador por no autorizarlo las Sees. 9 y 21 del Art. Ill de la Constitución de Puerto Rico y los incisos 1, 2, 3, 4 y 11 del Art. 4-001 del Código Electoral (16 L.P.R.A. see. 2131).
Junto a la petición de interdicto reseñada precedentemente los peticionarios presentaron copia de las Actas del Senado correspondientes a los días 10 y 12 de enero de 1977, o sea, del primer y segundo días de sesiones en las que se refleja lo ocurrido con respecto a la petición de recuento e impugnación del resultado, la validez de las actas y del certificado de elec-ción del Sr. Jesús Santa Aponte como Senador por el Distri-to Senatorial de Humacao y del escrutinio de su elección.
*777Las actas del Senado revelan que en el primer día de sesión — 10 de enero de 1977 — se procedió a la organización y constitución del Senado. Se llamó al orden y se dio lectura a la lista de Senadores electos en las elecciones generales ce-lebradas en Puerto Rico el 2 de noviembre de 1976 según constaba de una certificación enviada a la Secretaría del Se-nado por el Secretario del Tribunal Electoral de Puerto Rico y de acuerdo con los certificados de elección expedidos por dicho Tribunal. Se informó que desde el día 2 de enero los señores Senadores habían prestado el juramento de rigor en la oficina del Secretario del Senado (refiriéndose al Secre-tario del anterior Senado). Autos originales, págs. 12-14.
En dicha sesión el Secretario informó que el Sr. Nogueras, Portavoz de la Mayoría, había formulado por escrito una petición de recuento e impugnación del resultado, la validez de las actas y del certificado de elección del señor Jesús Santa Aponte, como Senador por el Distrito Senatorial de Humacao, y del escrutinio de su elección. Se acompañó a dicha petición una moción sobre el mismo asunto. A ruego del Sr. Nogueras se acordó dejar la consideración de la anterior petición y mo-ción para la próxima sesión a celebrarse el día 12 de enero. Se dispuso además que se entregara copia dé los referidos documentos a todos los señores Senadores. Autos originales, págs. 19-20.
En el segundo día de sesiones, el Secretario procedió a dar lectura a la siguiente Petición del Senador Nogueras:
“Asunto: Petición de Recuento e Impugnación del Resultado, la validez de las Actas y del Certificado de Elección del Sr. Jesús Santa Aponte como Senador por el Distrito Senatorial de Hu-macao y del escrutinio de su elección.
PETICION
A los Honorables Miembros del Senado de Puerto Rico:
Comparece el Portavoz de la Mayoría del Partido Nuevo Progresista en el Senado del Estado Libre Asociado de Puerto Rico, por sí y en representación de todos y cada uno de los Sena-*778dores que integran tal .mayoría y respetuosamente alega, expone y solicita:
HECHOS
1. Que el 2 de noviembre de 1976 se celebraron las elecciones generales en el Estado Libre Asociado de Puerto Rico, en las cuales eran candidatos a elección para Senador por el Distrito Senatorial de Humacao, los señores Jesús Santa Aponte, Francisco Estrada Bibiloni, Gilberto Rivera Ortiz y José A. Méndez Rodríguez;
2. Que el resultado total original de tal elección en relación con dichos candidatos a base de las Actas de Precinto, incluyendo el voto adelantado, en poder del Honorable Tribunal Electoral de Puerto Rico fue el siguiente:
Votos
1. Dr. Francisco Estrada Bibiloni 90,090
2. José A. Méndez Rodríguez 89,980
3. Gilberto Rivera Ortiz 89,639
4. Jesús Santa Aponte 89,300
3. Que posteriormente en el escrutinio general del Honorable Tribunal Electoral, varias semanas después de las elecciones generales, el resultado anterior fue modificado, y el nuevo re-sultado fue el siguiente:
Votos
1. Gilberto Rivera Ortiz 92,287
2. Jesús Santa Aponte 91,929
3. Dr. Francisco Estrada 91,865
4. José A. Méndez Rodríguez 91,710
4. Que todo el proceso de contar votos incluyendo el escru-tinio general en la referida elección se efectuó manualmente, habiendo votado en el Distrito de Humacao más de Doscientos Mil electores;
5. Que el 28 de diciembre de 1976, el Partido Nuevo Progre-sista radicó ante el mencionado Tribunal una Moción detallando una serie de irregularidades y discrepancias en un total de 66 colegios de distintos precintos del Distrito Senatorial de Huma-cao, solicitando un recuento total de los mencionados colegios por entender que la adjudicación de votos en los mismos sería sufi-ciente para cambiar el resultado preliminar en la elección de uno de los Senadores de dicho distrito.
*7796. Que al 7 de enero de 1977 el Partido Popular Democrático, en cuya papeleta electoral se encasilló los nombres de los Seño-res Santa y Rivera Ortiz, no babía contestado la antes referida Moción y tampoco había emitido en relación con ésta, decisión alguna el mencionado Tribunal.
7. Que el 29 de diciembre de 1976 se efectuó un examen de algunas actas de Colegio que reflejaban diferencias numéricas al compararse con actas o resultados en poder del Partido Nuevo Progresista, en cuya papeleta electoral se encasilló a los señores Francisco Estrada y José Méndez. En tal examen surgieron 10 instancias en que se comprobó errores de los técnicos en la uni-dad ,de estadísticas del Tribunal Electoral, al anotar los resul-tados para candidatos a Senador por el Distrito de Humacao. Es decir, de un total de 60 actas examinadas, surgió un 16.6% de equivocaciones por técnicos de dicho tribunal, que de proyec-tarse al Distrito completo, alteraría el número de votos obteni-dos por los señores Santa y Estrada, en favor de este último.
8. Que ese mismo día 29 de diciembre de 1976 los partidos políticos mencionados y el Auditor del Tribunal Electoral reco-mendaron el recuento total de tres colegios, de los cuales solo se recontó uno, al hacer caso omiso de tal recomendación el Tribunal Electoral;
9. Que de la revisión efectuada el 29 de diciembre de 1976 surgió [sic] 28 discrepancias en las actas de 60 colegios exami-nados al compararlas con los votos realmente emitidos por los electores en éstos. Ello significa aproximadamente una discre-pancia en cada dos colegios en un Distrito en el cual había cerca de dos mil colegios electorales;
10. Que el Tribunal Electoral no ha sometido todavía al Par-tido Nuevo Progresista un acta certificada del total de discrepan-cias anotadas a nivel de los candidatos a Senadores por el Dis-trito de Humacao, ni de los resultados finales de dicho Distrito.
11. Que la diferencia en votos anunciado por un técnico del Tribunal la noche en que se certificó al Sr. Santa Aponte fue de 52 votos;
12. Que el 30 de diciembre de 1976 el Tribunal Electoral certificó al Sr. Jesús Santa Aponte como Senador electo por el Distrito Senatorial de Humacao.
13. Que en el Precinto de Humacao 93 al compararse las actas de colegio usados en las elecciones generales y las actas *780de escrutinio general hechas en el Tribunal Electoral, apare-cieron entonces más diferencias favoreciendo alegadamente con 176 votos más al Sr. Santa Aponte y con 81 votos menos al Dr. Estrada.
14.Que las actas de escrutinio en poder del Partido Nuevo Progresista reflejan el siguiente resultado en relación con tales candidatos:
Votos
1. Gilberto Rivera Qrtiz 92,214
2. Francisco Estrada Bibiloni 91,989
3. José A. Méndez Rodríguez 91,952
4. Jesús Santa Aponte 91,824
15. La alegada elección del Sr. Jesús Santa Aponte como Senador por el Distrito de Humacao ha sido impugnada por el Partido Nuevo Progresista ante el Honorable Tribunal Electoral, encontrándose pendiente de consideración por éste, una Moción a tales efectos radicada por dicho Partido el 7 de enero de 1977;
16. Que el Sr. Francisco Estrada Bibiloni se ha dirigido a este Senado, por mediación del Secretario del mismo, reclamando su escaño como Senador electo por el Distrito de Humacao e im-pugnando la validez del resultado y del Acta y Certificado de tal Elección expedido por el Tribunal Electoral al Sr. Jesús Santa Aponte y pidiendo un recuento total de los votos emitidos para Senador por el Distrito de Humacao a favor de dicho reclamante y del Sr. Santa Aponte;
17. Que las marcadas y continuas .discrepancias y diferen-cias en el número de votos contados a favor del Sr. Estrada y el Sr. Santa y las alegaciones hechas por el Procurador Electoral del Partido Nuevo Progresista ante el Tribunal Electoral, unido al reducido margen de votos por el cual alega triunfó el Sr. Santa crean serias dudas sobre su derecho a ocupar y mantener su es-caño como Senador por el Distrito de Humacao, quedando cues-tionada la validez de las actas y del escrutinio de su elección.

FUNDAMENTOS DE DERECHO

Alegan los peticionarios que:
El Senado de Puerto Rico, de acuerdo con lo dispuesto en la Sección 9 del Artículo III de la Constitución del Estado Libre Asociado de Puerto Rico es el único juez de la capacidad legal *781de sus miembros, de la validez de las actas y del escrutinio de su elección, razón por la cual tiene autoridad para entender en esta Petición de Recuento e Impugnación.
Existen precedentes en el ejercicio del derecho del Senado de Puerto Rico para resolver cualquier iduda, impugnación o planteamiento sobre la capacidad legal, la validez de las actas y el escrutinio de la elección de sus miembros.
Tal situación ocurrió, por ejemplo, en la Primera Legisla-tura Ordinaria iniciada el 3 de agosto de 1917, al solicitar el Sr. Santiago Iglesias Pantín, del Senado de Puerto Rico que se practicara una investigación, se verificara el escrutinio proce-dente y que se expidiera un certificado de elección al candidato que obtuviera el mayor número de votos legales, cuestionando así el escaño del Sr. Santiago Veve Calzada. Dicha impugnación había sido infructuosamente hecha ante el entonces Consejo Ejecutivo quien certificó como electo al Sr. Veve Calzada.
En tal ocasión, el Senado de Puerto Rico designó una Comi-sión de Actas y Escrutinio, la cual después de un recuento de los votos emitidos, recomendó que se declarara electo al Sr. Santiago Iglesias Pantín y que se declarara nulo el certificado de elección expedido a favor del Dr. Santiago Veve Calzada. El Senado de Puerto Rico, un mes después, el 13 de septiembre de 1917, aprobó el Informe de tal Comisión.
Igual precedente existe en relación con la impugnación hecha en el Senado de Puerto Rico del Acta de Elección del Sr. Mario E. Dávila Polanco como Senador por Acumulación por el Partido Acción Cristiana, radicada el 9 de enero de 1961 en relación con las elecciones generales del 8 de noviembre de 1960.
En virtud de las anteriores alegaciones de hecho y de derecho, respetuosamente se solicita de este Honorable Senado lo si-guiente:
1. Asuma jurisdicción sobre el asunto planteado en esta Petición y disponga que por el Macero se notifique copia de esta Petición al Sr. Jesús Santa Aponte;
2. Que se designe una Comisión Especial por el Presidente de este cuerpo, compuesta por cinco (5) senadores, para que a nombre del Senado investigue todo lo relacionado con el resul-tado, las Actas y el escrutinio de la elección celebrada el 2 de noviembre de 1976, en relación con los votos emitidos a favor del Sr. Francisco Estrada Bibiloni y el Sr. Jesús Santa Aponte, para Senador por el Distrito de Humacao, y que se efectúe un re-*782cuento total de tales votos. Dicha Comisión Especial deberá ren-dir el correspondiente Informe al Senado con las recomenda-ciones que estime necesarias;
3. Que se requiera del Honorable Tribunal Electoral de Puerto Rico sus agentes, funcionarios y empleados produzca y entregue a tal Comisión todas las actas, certificaciones, votos emitidos y todos los documentos originales que la Comisión Especial determine sean necesarias, poniendo los mismos bajo la in-mediata custodia de tal Comisión.
4. Que una vez rendido al Senado el correspondiente Informe de la Comisión Especial, este cuerpo legislativo actúe de con-formidad con su facultad constitucional resolviendo lo que es-time necesario.”
Autos originales, págs. 35-39.
Acto seguido el Secretario dio lectura a la siguiente Mo-ción del Senador Nogueras:
“Vista la Petición de Recuento e Impugnación del resultado de las Actas y del Certificado de Elección del señor Jesús Santa Aponte como Senador por el Distrito Senatorial de Humacao, y del escrutinio de su elección, y los serios y graves planteamientos que de la misma surgen, se propone que hasta tanto la Comisión Especial que ha sido nombrada rinda su informe al Senado, y hasta tanto este Cuerpo tome una acción final sobre el asunto, se deje en suspenso el reconocimiento de la condición de Senador por el Distrito de Humacao al señor Santa Aponte y no se le dé la continuada posesión de su escaño como tal Senador, reser-vándosele el derecho de comparecer ante la Comisión Especial que ha sido nombrada con el propósito de alegar contra la pe-tición y sostener su derecho a ocupar dicho escaño en este Senado.”
Autos originales, pág. 40.
Se procedió al debate sobre la petición y la moción citadas precedentemente, e hicieron uso de la palabra los señores Santa Aponte, López Soto, Marcano, Calero Juarbe, Rodrí-guez Torres, Ramos, las señoras Benitez de Rodríguez y Torres de Pérez, los señores Rivera Ortiz, Gilberto; Rodríguez García, Cancel Ríos, Ramos Barroso, Maldonado Torres, Ri*783vera Brenes, Deynes Soto, Campos Ayala, la señora Fernán-dez, los señores Oms Carreras, Hernández Agosto y Nogue-ras, hijo. Autos originales, pág. 41.
Se sometió la petición a votación aprobándose la misma por votación de 14 a favor y 13 en contra.
La presidencia procedió a nombrar la Comisión Especial creada en virtud de dicha petición, recayendo su composición en los señores Senadores Rodríguez García, Calero Juarbe, Ramos, Hernández Agosto, y Cancel Ríos, de los cuales los tres primeros pertenecen al Partido Nuevo Progresista y los dos últimos al Partido Popular Democrático. Autos origina-les, pág. 42.
Se aprobó entonces la moción citada precedentemente del Sr. Nogueras para suspender el reconocimiento de la condi-ción de Senador al Sr. Santa hasta tanto el Senado resolviere definitivamente la petición presentada por el Sr. Nogueras.
En la petición de interdicto, según hemos visto, la parte apelante no cuestiona la facultad constitucional del Senado para efectuar un recuento de los votos obtenidos por los se-ñores Santa y Estrada para el escaño de Senador por el Dis-trito de Humacao. Lo que cuestiona es la validez de la sus-pensión del Sr. Santa de su cargo mientras se lleva a cabo el escrutinio de los votos por el Senado. Su fundamento es que una vez en posesión y en el ejercicio de las funciones del cargo de Senador el Sr. Santa solamente podía ser expulsado por las mismas causas que se señalan para autorizar juicios de residencia en la Sec. 21 del Art. Ill de la Constitución.
El tribunal de instancia, en 17 de enero de 1977, sin oír a la parte demandada dictó una arden, en auxilio de su juris-dicción, en la que mantuvo la custodia del material electoral en manos del Tribunal Electoral hasta tanto tuviere opor-tunidad de decidir la controversia ante su consideración. (3) *784Dicha orden fue dejada sin efecto el próximo día al compa-recer la parte demandada y exponer sus fundamentos con respecto a una moción oral de desestimación en la que plan-teaba la falta de jurisdicción del tribunal para entender en la controversia.
Al resolver finalmente la controversia el tribunal de ins-tancia concluyó lo siguiente:
1. Expresó que no procedía la petición de interdicto en cuanto a los miembros del Senado, amparado en la Sec. 14 del Art. Ill de la Constitución, y en lo resuelto en Powell v. McCormack, 895 U.S. 486, 505-508, que concede inmunidad parlamentaria a los miembros de la Asamblea Legislativa por sus votos y expresiones en una u otra cámara o en cual-quiera de sus comisiones. Dejó subsistente, sin embargo, la acción contra el Macero y el Secretario de la Cámara por no gozar éstos de la misma inmunidad.(4)
2. Expresó que la controversia es justiciable(5) por ale-garse violaciones de derechos constitucionales sobre las que los tribunales son los árbitros finales.
3. Declaró que los tribunales no están impedidos de in-tervenir en un caso similar en que la prueba demuestre que la actuación de la cámara legislativa en cuestión fuese arbi-traria o ilegal.(6)
4. Resolvió que el Senado es el único juez de la capacidad legal de sus miembros, de la validez de las actas y del escru-*785tinio de su elección y que en ejercicio de dicha facultad puede suspender temporalmente a uno de sus miembros mientras se hace el recuento de los votos. El tribunal distinguió este caso del de Powell, supra.
En vista de la conclusión a que llegó el tribunal de instan-cia de que el Senado en el ejercicio de su poder de único juez tiene además la facultad de suspender al Sr. Santa, sin que se hubiese demostrado a su juicio arbitrariedad alguna en la actuación del Senado, procedió a desestimar la petición de interdicto de los demandantes.
No estando conforme los demandantes con la sentencia dictada por el tribunal de instancia instaron un recurso de apelación ante nos en el que apuntan varios errores basados sustancialmente en la interpretación que el tribunal de ins-tancia dio a las disposiciones constitucionales y estatutarias invocadas por los demandantes, y especialmente del pronun-ciamiento que reconoció al Senado la facultad de excluir al Sr. Santa como miembro del Senado hasta que se efectúe el recuento de los votos.
En una moción en auxilio de la jurisdicción apelativa de este Tribunal, Me-77-3, los apelantes solicitaron las siguien-tes medidas provisionales:
1. Orden dirigida a los señores Jueces del Tribunal Electoral para que .mantengan bajo su jurisdicción y custodia todos los materiales electorales del Distrito Senatorial de Humacao hasta tanto este Tribunal dispusiere del recurso de apelación, y
2. Orden dirigida a los oficiales del Senado de Puerto Rico para que le reconozcan los derechos y prerrogativas al Senador Jesús Santa Aponte en su totalidad, y que cesen y desistan de realizar actuaciones que le impidan idichos derechos y prerroga-tivas al Senador Santa.
Sin haber dado oportunidad a la parte demandada para expresar su posición con respecto a los planteamientos que nos hicieron los apelantes para sostener su derecho a las medidas *786provisionales solicitadas este Tribunal dictó una resolu-ción (7) que ordenaba lo siguiente:
1. Las papeletas y todo otro material relativo a este caso se mantendrán bajo la custodia conjunta de la Comisión Especial de Escrutinio designada por el Senado y del Tribunal Electoral.
2. Como medida provisional y sin que ello en modo alguno prejuzgue la sentencia que este Tribunal resuelva emitir en este pleito y toda vez que no existen contra el apelante cargos por delito o inmoralidad, ni se alega fraude o irregularidad en su elección, la cual está favorecida por una presunción de regulari-dad como la de todos los demás legisladores, y en protección del derecho de los electores del Distrito Senatorial de Humacao a tener plena representación en el Senado, deberá darse asiento en el Senado al recurrente Jesús Santa Aponte.
Simultáneamente este Tribunal señaló una vista para la argumentación del recurso. Durante el transcurso de la vista la representación legal de los apelantes sostuvo que el Senado perdió jurisdicción para suspender al Senador Santa Aponte por haber sido éste juramentado y tomado posesión de su cargo.
En la opinión emitida en el día de hoy, este Tribunal, luego de haber hecho un recuento histórico del alcance de la See. 9 del Art. Ill de la Constitución del Estado Libre Aso-ciado de Puerto Rico expresa que “[I]mpugnada la elección de un miembro de las Cámaras, el cuerpo legislativo corres-pondiente goza de poder constitucional exclusivo para decidir si ordena un recuento de los votos. La Constitución le faculta para ser 'el único juez de la . . . validez y del escrutinio de su elección’, y la decisión de si conviene hacer un recuento es parte indispensable de dicha facultad. Reed v. County Commissioners, 277 U.S. 376, 388 (1927).” Concurro con dicha expresión.
También concurro con la expresión de que este Tribunal es el intérprete final de la Constitución y que por tanto la *787definición de los contornos de las facultades constitucionales de los poderes Legislativo o Ejecutivo y la determinación de la validez de su ejercicio son asuntos cuidadosamente reser-vados a los tribunales. Esto es, la función primaria del Tribunal Supremo es la de asegurarse que las otras ramas del gobierno observen las limitaciones constitucionales.
No estoy conforme, sin embargo, con la conclusión a que llega el Tribunal en el sentido de que la controversia plan-teada es justiciable, ni con la determinación de que el Senado no tiene facultad para excluir temporalmente al Sr. Santa como miembro de ese cuerpo hasta tanto se efectúe el re-cuento de los votos.
El concepto de “cuestión política” ha sido utilizado para diferenciar cuestiones que esencialmente son para ser decidi-das por una de las ramas políticas de aquellas que esencial-mente son para ser adjudicadas por la rama judicial. En al-gunas -áreas la cuestión política es de fácil identificación. El Tribunal Supremo de los Estados Unidos tuvo la opor-tunidad de pronunciarse sobre el aspecto de justiciabilidad en el caso de Baker v. Carr, 869 U.S. 186 (1961). Catalogó la cuestión “política” primordialmente como una función de la separación de poderes, cuya determinación como cuestión “política” exige un examen cuidadoso conforme las circuns-tancias presentes en cada caso. Id. pág. 210. Allí se dijo que existen ciertos factores que salen prominentemente a la super-ficie en los casos en que está presente una cuestión “política”. Entre los factores determinantes de una cuestión “política”, señalada en Baker, están los siguientes que considero apli-cables al caso de autos: (1) cuando aparece una facultad constitucional textualmente conferida (“a textually demonstrable constitutional commitment”) a una rama de gobierno de igual jerarquía, y (2) cuando a una corte le es imposible adoptar una resolución independiente sin expresar una falta del debido respeto a una de las ramas de gobierno de igual rango. Id. pág. 217. La presencia de cualquiera de esos fac-*788tores puede ser un impedimento para que la causa sea jus-ticiable.
Se reconoce, sin embargo, que un tribunal no puede re-chazar un pleito que plantee una controversia de buena fe en que la cuestión denominada “política” constituya una actua-ción en exceso de la facultad constitucional. En otras pala-bras, de existir una disposición constitucional que deja al juicio o dictamen de otra de las ramas de gobierno la resolu-ción de una cosa, la Corte debe abstenerse de entender en el asunto, a menos que se alegue y demuestre que la rama ac-tora está actuando en violación de la Constitución. Pero tal decisión recae sobre las cortes, y así lo expone Baker:
“El decidir si un asunto ha sido en alguna medida consa-grado en la Constitución a otra rama de gobierno, o si la actua-ción de dicha rama excede la facultad que ha sido así consignada, es de por sí un delicado ejercicio en interpretación constitucional, y es la responsabilidad de esta Corte como último árbitro de la Constitución.” Id. pág. 211.
En Powell v. McCormack, 395 U.S. 486 (1969), el Tribunal Supremo nacional se volvió a enfrentar a la cuestión de justiciabilidad y reafirmó la teoría de justiciabilidad ex-puesta en Baker, pero resolvió que en las circunstancias par-ticulares del caso de Powell el Congreso se había excedido de la “facultad constitucional textualmente conferida.” Paso a relatar la situación de dicho caso. Powell había sido excluido de tomar posesión de su escaño Congresional por razón de ciertas actuaciones realizadas durante la sesión anterior que ponían en tela de juicio su conducta, lo que alegadamente autorizaba a la Cámara de Representantes a excluirlo como miembro bajo lo dispuesto en la See. 5 del Art. I de la Cons-titución de los Estados Unidos. En ese caso el Tribunal Supremo se preguntó si existía una “facultad constitucional tex-tualmente conferida” a la Cámara de Representantes que ex-cluyera la situación de hechos allí presentes de lo que consti-tuía una cuestión “política”. Y concluyó diciendo que la *789“facultad constitucional textualmente conferida” solamente faculta a la Cámara de Representantes a enjuiciar las califi-caciones de sus miembros que expresamente aparecen enu-meradas en la See. 5 del Art. I de la Constitución, por lo que el concepto de “facultad constitucional textualmente con-ferida” no constituía impedimento para adjudicar los dere-chos de los peticionarios.
En Powell no estaba en cuestión la validez de las actas ni el escrutinio de su elección, sino un requisito de buena conducta exigídole, que resultaba ser adicional a los que se especifican en la Constitución. Los propios demandados conce-dían que Powell reunía los requisitos constitucionales. Id. pág. 551.
La verdadera cuestión constitucional a la que se enfren-taba el Tribunal en Powell era la de si el Congreso tenía el poder para desviarse de o modificar las calificaciones consti-tucionales de un miembro de la Cámara de Representantes. Por haber añadido la Cámara una calificación adicional a las enumeradas en la Constitución el Tribunal entendió que la Cámara no podía ser el único juez de una calificación que no era de las mencionadas en la Constitución. La determinación de los derechos de Powell al escaño sólo requería una inter-pretación constitucional, cuya función cae bajo el rol tradi-cional reservado a las cortes para interpretar la ley, y no en-vuelve, por ende, una determinación inicial de una cuestión “política” de las reservadas a la discreción no. judicial. Id. págs. 548-49; véase Baker v. Carr, supra, pág. 217.
En el caso de autos, la opinión emitida no ha analizado los conceptos expuestos en Baker y en Powell para determinar si se plantea una cuestión “política” de la cual debe abste-nerse de considerar. No tengo duda de que existe en nuestra Constitución una “facultad constitucional textualmente con-ferida” a las cámaras legislativas que las faculta como únicos jueces de la validez de las actas y del escrutinio de la elección de sus miembros. Y, a menos que se demuestre arbitrariedad *790en los procedimientos relativos al escrutinio, incluyendo las medidas que el Senado tome en auxilio de su jurisdicción(8) como único juez en protección de los 200,000 electores que emitieron su voto y de los dos candidatos que se disputan la elección, este Tribunal no debe intervenir. El Tribunal Supremo de los Estados Unidos ha resuelto que el Senado es el juez de las decisiones, resultados y calificaciones de sus miem-bros y que está completamente autorizado para determinar dichas cuestiones sin la ayuda de la Cámara de Represen-tantes ni de la rama ejecutiva ni judicial. Añade que ese poder conlleva la autoridad para tomar todos aquellos pasos que sean necesarios para obtener la información que sea re-querida para decidir las elecciones en cuestión. Reed v. County Commissioners, supra, pág. 388, citado en Roudebush v. Hartke, 405 U.S. 15 (1922), pág. 31. La intervención judicial con dicho poder indubitable es solamente posible si se demos-trare claramente el “uso arbitrario o desconsiderado de poder que constituya una negación del debido procedimiento de ley.” (9) Barry v. Cunningham, 279 U.S. 597 (1928), pág. 620.
Dirigiéndose a una alegación de los electores de Powell en el sentido de que su exclusión de la Cámara de Represen-tantes violaba los importantes derechos constitucionales del sufragio y de estar representados por quien fue electo en el proceso electoral, el Juez Warren Burger hizo unas expre-siones significativas siendo aún juez de la Corte de Circuito *791de los Estados Unidos, que citamos a continuación, y con las que estamos de acuerdo.
“El derecho a votar libremente por el candidado que uno escoja va a la esencia de la sociedad democrática, y cualquier restricción de dicho derecho va al corazón del gobierno representativo.” Powell v. McCormack, 395 F.2d 577 (1968); revocado por otras razones, 395 U.S. 486 (1969). Reynolds v. Sims, 377 U.S. 533, 555 (1964).
“Los derechos así protegidos, sin embargo, se refieren al de-recho inicial de votar — el derecho a decir quién será el represen-tante. No se extienden directamente al derecho a tener ese particular representante sentado en el Congreso bajo cualquier cir-cunstancia. La propia Constitución, según hemos señalado antes, fija unos límites específicos a los derechos de los electores a tener sentado en el Congreso a la persona que ellos seleccionen: fijar requisitos de elegibilidad con respecto a edad, ciudadanía y resi-dencia ... ; en adición ... el Congreso tiene poderes de exclu-sión y expulsión. Ciertamente estas disposiciones hacen claro que los derechos cuidadosamente protegidos a los electores de votar por quien deseen, no necesariamente conlleva un derecho concurrente de tener a esa persona sentada en el Congreso.” Powell v. McCormack, 395 F.2d 577, 597 (1968).
En United States v. Classic, 313 U.S. 299 (1941), expresó el Tribunal Supremo federal que ese derecho al voto no era absoluto: “Que la libre selección del pueblo de sus repre-sentantes en el Congreso, sujeta solamente a las restricciones contenidas en las Secs. 2 y 4 del Art. I y en otras partes de la Constitución, era uno de los grandes objetivos de nuestro esquema constitucional que no puede dudarse.” Pág. 316. (Én-fasis suplido.)
Entiendo que la facultad constitucional otorgada al Se-nado de ser el único juez de la validez de las actas y del escru-tinio de su elección constituye una protección a los electores que les asegura que el representante que finalmente ocupe un escaño en dicho cuerpo sea el que eligió el pueblo mediante el libre sufragio. Esto es, a mi juicio, la inquietud que ha demostrado el Senado al negar el escaño al Senador Santa *792hasta no asegurarse debidamente de que el Senador Santa es la persona que la mayoría de los electores del Distrito d@ Humacao desea que les represente en ese alto cuerpo.
El otro factor de los señalados en Baker v. Carr para identificar una cuestión “política”, a saber: la imposibilidad de una. corte de adoptar una resolución independiente sin ex-presar falta del debido respeto a una de las ramas de gobierno de igual jerarquía, también está presente en el caso de autos. Ya el Senado tomó una determinación temporera dé excluir al Sr. Santa de su escaño hasta que se efectúe el escrutinio de los votos emitidos en.su elección. Este Tribunal , no tiene ele-mentos de juicio distintos a los que tuvo ante sí el Senado al tomar su decisión. La información que surge de las actas del Senado de 12 de enero de 1977 transcritas precedentemente convenció al Senado de que existían suficientes deficiencias en el conteo de votos que podían cambiar el resultado de la elección. Si el Senado hubiere hecho un mal juicio en la de-terminación de excluir al Sr. Santa, no es función de este Tribunal intervenir.(10) Se plantea una cuestión “política” que solamente debe resolver el Senado de Puerto Rico en esta etapa. En vista de lo expuesto concluyo que el caso de autos no reúne los requisitos, para ser justiciable.
Resulta incomprensible que contra la facultad constitu-cional indubitable del Senado como único juez de la validez de las actas y escrutinio de elección, haya este Tribunal opuesto la presunción de corrección que establece la Ley de Evidencia para sostener la certificación de elección expedida por el Tribunal Electoral a favor del Sr. Santa, cuando preci-samente lo que está cuestionado por el Senado es la corrección de las actas y del escrutinio. Este Tribunal, insisto, no pue^ de poner en tela de juicio la determinación del Senado funda-mentada en la información que surge de las referidas actas, del Senado cuyo contenido no ha sido objetado por los peti-*793cionarios. Tal presunción de corrección no es aplicable al Se-nado de Puerto Rico cuando éste decide hacer un juicio inde-pendiente del escrutinio de la elección. Los únicos impedi-mentos para la actuación del Senado deben ser de orden cons-titucional. Según hemos expresado precedentemente el Senado tiene la facultad constitucional para efectuar el recuento, y mediando la determinación de que existen motivos funda-dos para creer que existen errores en los cómputos elecciona-rios, según queda revelado por las Actas no impugnadas del Senado del 12 de enero de 1977, el Senado adoptó la medida provisional de exclusión. Reitero que no podemos intervenir con su discreción.
Me causa, además, sorpresa la determinación del Tribunal al dejar sin efecto una actuación del Senado de Puerto Rico, sin existir precedente judicial alguno en la jurisprudencia de los Estados Unidos ni en la de Puerto Rico, de que una corte haya compelido a una cámara legislativa a reintegrar a su cargo a un legislador que ha sido excluido por estar impug-nado el escrutinio de su elección. Tradicionalmente se ha re-conocido el poder conferido por la Constitución a las Cámaras legislativas para excluir o suspender temporalmente a un legislador mientras se aclara la impugnación sobre su elec-ción. El único caso que podría asemejarse al de autos es el ya discutido caso de Powell en el que según analizáramos en el curso de esta opinión se trataba de la imposición de una calificación que no es requerida por la Constitución. El Tribunal Supremo federal expresó allí, en una sentencia decla-ratoria, luego de convertido el caso en académico, (11) que la Cámara se había excedido al exigir a uno de sus miembros una calificación que no era de las enumeradas en la Consti-tución. Precisamente, la doctrina de abstención judicial en los casos en que está envuelto el balance entre los poderes gubernamentales aconsejan la prudencia en los tribunales en *794una situación que nunca se ha resuelto judicialmente y que sus consecuencias en el caso planteado no alcanzan propor-ciones alarmantes que amenacen los trabajos legislativos ni el sistema democrático de gobierno. (12)
¿Es que las determinaciones que sostienen la actuación del Senado al impugnar el escrutinio de los votos depositados en la elección de los candidatos a Senador por el Distrito de Humacao, a la luz de los hechos aducidos en la petición de impugnación presentada, discutida en debate y aprobada por la mayoría del Seriado sin estar controvertida dicha petición por los peticionarios, goza de menor jerarquía que la presun-ción de corrección que este Tribunal reconoce a las determi-naciones de hechos de los tribunales de instancia?
Tratándose este caso de una petición de interdicto, ¿debe un tribunal dictar la orden solicitada sin concluir que la parte peticionaria tiene una posibilidad real de prevalecer en los méritos de su petición, que no es otra cosa que la se-guridad de salir victoriosa en el escrutinio de votos que se efectúe?
¿No debe merecerle deferencia la determinación hecha por una rama de gobierno de igual jerarquía con respecto a las posibilidades de que la parte peticionaria no pueda prevale-cer?
¿No es precisamente ésta una situación en la que se en-cuentra presente una “facultad constitucional textualmente conferida” (Baker v. Carr, supra) en que entra en juego el “delicado ejercicio en interpretación judicial” y en el cual este Tribunal debe ejercer su auto limitación tradicional, *795especialmente tratándose de una cuestión sobre la que la Constitución ha concedido la autoridad a una rama de gobierno, y sobre la cual las cortes nunca se han pronunciado?
¿No debe reconocerse al Senado el poder incidental de ex-cluir o suspender temporalmente de su seno, ante el man-dato constitucional indubitable de “único juez”, mientras se hace el recuento de votos, en las circunstancias presentes en este caso que revelan de su faz unas discrepancias que deben aclararse para beneficio de los dos candidatos que se disputan la elección, así como de los 200,000 electores que votaron por uno u otro, quienes tienen derechos válidos que deben ser protegidos hasta tanto se haya hecho una determinación final sobre el resultado de la elección?
Los derechos constitucionales no deben ser creados bajo la cláusula de debido proceso de ley a menos que puedan ser declarados mediante principios suficientemente absolutos que echen raíces en la comunidad con garantía de continuidad por períodos sustanciales de tiempo, y sean elevados por en-cima del nivel de juicios pragmáticos de un lugar y momento en particular. Véase Cox, The Role of the Supreme Court in American Government, pig. 114 (1976).
No puedo dejar de expresar mi preocupación de que en situaciones como la que se plantea en el caso de autos las cámaras legislativas en el ejercicio de las facultades que la Constitución le confieren como únicos jueces de la validez de las actas y de los escrutinios, adopten y observen todos los criterios constitucionales que protejan a las partes envueltas. Sus actuaciones, independientemente de la facultad con que se ejercen, están sujetas al escrutinio del pueblo lo que in-dudablemente constituye un freno en sus prerrogativas. Es de esperarse que las garantías procesales y sustantivas sean incorporadas en los procedimientos, evitándose así que pue-dan resultar en abusos o arbitrariedades. La integridad en la búsqueda de los hechos debe mantenerse por encima de toda otra consideración. Este Tribunal, en última instancia, *796podría intervenir en protección de los derechos constituciona-les fundamentales de las partes si los mismos fueren violados. Este no es el caso que se plantea ante este Tribunal.
En vista de que la controversia planteada por los peticio-narios-apelantes constituye una cuestión “política” no justi-ciable declararía sin lugar el recurso de apelación inter-puesto por los peticionarios.

“Cada cámara será el único juez de la capacidad legal de sus miembros, de la validez de las actas y del escrutinio de su elección; elegirá sus funcionarios, adoptará las reglas propias de cuerpos legislativos para sus procedimientos y gobierno interno; y con la concurrencia de tres cuar-tas partes del número total de los miembros de que se compone, podrá decretar la expulsión de cualquiera de ellos por las mismas causas que se señalan para autorizar juicios de residencia en la sección 21 de este Artí-culo. Cada cámara elegirá un presidente de entre sus miembros respectivos.”


Powell v. McCormack, 395 U.S. 501-506 (1968).


El tribunal de instancia luego aclaró en una vista posterior que dicha orden no constituía una orden de entredicho provisional sino una Orden para Mostrar Causa y de Señalamiento. Autos originales, pág. 120.


No obstante, el pronunciamiento quedó sin efecto al desestimar la petición de Injunction.


En esta opinión disidente llegamos a un resultado contrario por entender que la controversia es una cuestión política no justiciable. No debe confundirse el concepto de justiciabilidad con el de jurisdicción. Puede asumirse jurisdicción para determinar si la cuestión es justiciable.


 Los demandantes sometieron el caso a base de las alegaciones. No sometieron prueba adicional a las Actas del Senado. Aceptaron además en la vista que de tratarse de una exclusión es suficiente con un voto mayori-tario. El tribunal, por tanto, no tenía base para concluir que la suspensión temporal fuera arbitraria. Autos originales, pág. 137.


 Dicha resolución quedó sin efecto al dictarse hoy la sentencia del Tribunal que adjudica los derechos de las partes.


La Constitución de Puerto Rico dispone que: “Cada cámara . . . adoptará las reglas propias de cuerpos legislativos para sus procedimientos y gobierno interno.” Art. III, Sec. 9.


 En ocasiones en que se han invocado las cláusulas de debido pro-cedimiento de ley y la igual protección de las leyes para convencer al tribunal de la justiciabilidad de una cuestión “política” el Tribunal Supremo de los Estados Unidos, al rechazar los reclamos bajo dichas cláusulas como no justiciables, ha dicho que las mismas fueron invocadas meramente como auxilio verbal para la resolución de causas que envuelven cuestiones políticas. Pacific Telephone v. Oregon, 223 U.S. 118 (1911).


 Nuestro criterio como jueces podría ser distinto al del Senado pero estamos impedidos de sustituir el nuestro por el de los Senadores.


 Al resolverse el caso de Powell ya éste había sido elegido nueva-mente en una elección subsiguiente.


En Bond v. Floyd, 385 U.S. 116 (1966), se resolvió que un legis-lador estatal había sido excluido por unas manifestaciones políticas contra la guerra de Vietnam y que su exclusión violaba la Primera Enmienda de la Constitución de los Estados Unidos. Aunque el Senado sostenía que dichas expresiones eran conflictivas con la prestación del juramento de fidelidad que exige la Constitución Federal, el Tribunal resolvió que estaban protegidas por el derecho constitucional de libre expresión. Al resolverse el caso ya el legislador había sido electo nuevamente al cargo en una elección especial.